Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered on or about June 29, 1989, convicting defendant, after a nonjury trial, of burglary in the third degree and attempted burglary in the third degree and sentencing him, as a second felony offender, to concurrent indeterminate terms of imprisonment of from 3 Vi to 7 years and from 2 to 4 years, respectively, unanimously affirmed.
*425At approximately 2:30 a.m. in the early morning hours of February 3, 1989, defendant was arrested after being identified by a complaining witness as an individual who had just stolen several rolls of fabric from a clothing manufacturer located at 327 West 37th Street. Defendant was arrested minutes after the crime near the intersection of 36th Street and Ninth Avenue. At that time, defendant was in possession of three rolls of fabric which had been stolen in that area shortly before his arrest.
Defendant contends that the identification testimony presented at trial was too vague to support a conviction. The claim is meritless. Although there was no direct evidence connecting defendant with this crime, testimony of the arresting officer and a worker at a shop adjoining the burglarized one supported the conviction. Further, exclusive and unexplained possession by defendant of the stolen goods shortly after the burglary merits an inference of guilt. (People v Sierra, 45 NY2d 56, 62; People v Reisman, 29 NY2d 278, 286.) The record is barren of any explanation to rebut the inference that defendant’s possession of the goods was consistent with guilt. Concur—Sullivan, J. P., Carro, Rosenberger and Asch, JJ.